 Case 17-11697        Doc 180    Filed 01/16/19 Entered 01/16/19 15:35:01         Desc Main
                                  Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                    )
                                          )               Chapter 7
Arthur B. Adler and Associates, Ltd.,     )               Case No. 17 B 11697
                                          )
                                  Debtor. )               Hon. Jack B. Schmetterer
                                          )               Bankruptcy Judge
__________________________________________)



                                    NOTICE OF FILING

To:      Attached Service List
         PLEASE TAKE NOTICE that on January 16, 2019, David P. Leibowitz, Trustee (the
“Trustee”) for the estate of Arthur B. Adler and Associates, Ltd., caused the attached Summary
of Damages Incurred by Estate as Result of Arthur B. Adler’s Violations of Stay and Contempt to
be filed with the Clerk of the United States Bankruptcy Court for the Northern District of
Illinois, Eastern Division, 219 S. Dearborn St., Chicago, Illinois 60604.

Date: January 16, 2019                     DAVID P. LEIBOWITZ, not individually, but as
                                           the Chapter 7 Trustee of the Debtor’s Estate
                                           By: /s/ David P. Leibowitz
                                             David P. Leibowitz (ARDC # 1612271)
                                             Law Offices of David P. Leibowitz, LLC,
                                               f/d/b/a Lakelaw
                                             53 West Jackson Boulevard, Suite 1115
                                             Chicago, Illinois 60604
                                             312.360.1501
 Case 17-11697      Doc 180     Filed 01/16/19 Entered 01/16/19 15:35:01         Desc Main
                                 Document     Page 2 of 4


                              CERTIFICATE OF SERVICE

        The undersigned certifies that on January 16, 2019, she caused the foregoing Notice of
Filing and the Trustee’s Summary of Damages Incurred by Estate as Result of Arthur B. Adler’s
Violations of Stay and Contempt referred to therein to be served upon the persons identified
below by the methods indicated.

                                                  /s/ Rachel A. Leibowitz
                                                       Paralegal


Via electronic notice through CM/ECF:
Heather L Blaise
hblaise@blaisenitschkelaw.com; heather.blaise@gmail.com

Paulina Garga-Chmiel
pgarga@chuhak.com; dgeorge@chuhak.com

Brittany E Kirk
brittany.kirk@dinsmore.com, alison.kidney@dinsmore.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Jeffrey Strange
jstrangelaw@aol.com, bowl1901@aol.com

Miriam R. Stein
mstein@chuhak.com, dgeorge@chuhak.com, vjefferson@chuhak.com
 Case 17-11697      Doc 180    Filed 01/16/19 Entered 01/16/19 15:35:01             Desc Main
                                Document     Page 3 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                    )
                                          )              Chapter 7
Arthur B. Adler and Associates, Ltd.,     )              Case No. 17 B 11697
                                          )
                                  Debtor. )              Hon. Jack B. Schmetterer
                                          )              Bankruptcy Judge
__________________________________________)



  SUMMARY OF DAMAGES INCURRED BY ESTATE AS RESULT OF ARTHUR B.
           ADLER’S VIOLATIONS OF STAY AND CONTEMPT



 Fees incurred through September 21, 2018                             $ 55,787.50
 by the Trustee’s attorney
 Expenses incurred through September 21, 2018                         $   856.48
 by the Trustee’s attorney
 Additional fees incurred from September 22, 2018 through October     $ 4,695.00
 25, 2018 by the Trustee’s attorney
 Additional expenses incurred from September 22, 2018 through         $    28.80
 October 25, 2018 by the Trustee’s attorney
 Additional fees incurred from October 26, 2018 through January 14,   $ 5,865.00
 2019 by the Trustee’s attorney
 Additional expenses incurred from October 26, 2018 through           $    66.31
 January 14, 2019 by the Trustee’s attorney
 Fees incurred through September 21, 2018                             $ 38,257.70
 by the Trustee’s accountant
 Expenses incurred through September 21, 2018                         $    33.12
 by the Trustee’s accountant
 Additional fees incurred from September 22, 2018 through October     $ 6,016.50
 25, 2018 by the Trustee’s accountant
 Additional expenses incurred from September 22, 2018 through         $    80.00
 October 25, 2018 by the Trustee’s accountant
 Additional fees incurred from October 26, 2018 through January 14,   $ 18,570.90
 2019 by the Trustee’s accountant
 Additional expenses incurred from October 26, 2018 through           $   129.04
 January 14, 2019 by the Trustee’s accountant
 Case 17-11697      Doc 180     Filed 01/16/19 Entered 01/16/19 15:35:01              Desc Main
                                 Document     Page 4 of 4




 Document production fees paid by the estate to JPMorgan Chase          $   621.90
 Bank, N.A. (invoice no. SB907063-11 for $277.13 and invoice no.
 SB899120-11 for $344.77)
 Document production fees paid by the estate to SunTrust Bank           $   292.00
 (invoice no. SS-89014 for $50 and invoice no. SS-89667 for $242)
 Document production fee paid by the estate to Bank of America          $     34.60
 Witness fee paid by the estate to Michael Fiorentino                   $     41.00
 Witness fee paid by the estate to Laura Durham                         $     42.00
 Witness fee paid by the estate to Mario Kasalo                         $     41.00
 Witness fee paid by the estate to Heather Blaise                       $     41.00
 Estate funds taken by Arthur Adler postpetition in violation of stay   $ 16,485.24
 and not repaid to the estate

 GRAND TOTAL:                                                           $147,985.09




Date: January 16, 2019                      DAVID P. LEIBOWITZ, not individually, but as
                                            the Chapter 7 Trustee of the Debtor’s Estate
                                            By: /s/ David P. Leibowitz
                                              David P. Leibowitz (ARDC # 1612271)
                                              Law Offices of David P. Leibowitz, LLC
                                                 f/d/b/a Lakelaw
                                              53 West Jackson Boulevard, Suite 1115
                                              Chicago, Illinois 60604
                                              312.360.1501
